                       IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO

UNITED STATES OF AMERICA,

        Plaintiff/Respondent,

v.                                                         Cr. No. 13-3696 RB/KK
                                                           (Civ. No. 17-1225 RB/KK)
MATTHEW MALEY,

        Defendant/Movant.

                  ORDER ADOPTING MAGISTRATE JUDGE’S
             PROPOSED FINDINGS AND RECOMMENDED DISPOSITION

        THIS MATTER is before the Court on: (1) Defendant/Movant Matthew Maley’s Motion

Under 28 U.S.C. § 2255 to Vacate, Set Aside, or Correct Sentence by a Person in Federal Custody

(Doc. 290) (“Section 2255 Motion”), filed December 13, 2017; and, (2) Plaintiff/Respondent the

United States’ Motion to Strike Response to Surreply (Doc. 329) (“Motion to Strike”), filed July

23, 2018. In her Proposed Findings and Recommended Disposition (Doc. 380) (“PFRD”) filed

December 10, 2019, United States Magistrate Judge Kirtan Khalsa recommended that the Court

deny Mr. Maley’s Section 2255 Motion and deny the Government’s Motion to Strike as moot. (Id.

at 51.) Mr. Maley filed Objections to Proposed Findings and Recommended Disposition

(“Objections”) on January 23, 2020 (Doc. 383), and these Objections are now before the Court as

well.

I.      Standard of Review

        District courts may refer dispositive motions to a magistrate judge for a recommended

disposition pursuant to 28 U.S.C. § 636 and Federal Rule of Civil Procedure 72. 28 U.S.C. §

636(b)(1)(B); Fed. R. Civ. P. 72(b)(1). “Within 14 days after being served with a copy of the

[magistrate judge’s] recommended disposition, a party may serve and file specific written
objections to the proposed findings and recommendations.” Fed. R. Civ. P. 72(b)(2); 28 U.S.C. §

636(b)(1). In resolving objections to a magistrate judge’s proposal,

       [t]he district judge must determine de novo any part of the magistrate judge’s
       disposition that has been properly objected to. The district judge may accept, reject,
       or modify the recommended disposition; receive further evidence; or return the
       matter to the magistrate judge with instructions.

Fed. R. Civ. P. 72(b)(3); 28 U.S.C. § 636(b)(1). “[A] party’s objections to the magistrate judge’s

report and recommendation must be both timely and specific to preserve an issue for de novo

review by the district court or for appellate review.” United States v. One Parcel of Real Prop., 73

F.3d 1057, 1060 (10th Cir. 1996). Further, “[i]n this circuit, theories raised for the first time in

objections to the magistrate judge’s report are deemed waived.” United States v. Garfinkle, 261

F.3d 1030, 1031 (10th Cir. 2001); Marshall v. Chater, 75 F.3d 1421, 1426 (10th Cir. 1996).

       Where a party files timely and specific objections to the magistrate judge’s

recommendation on a dispositive motion, “the statute calls for a de novo determination, not a de

novo hearing.” United States v. Raddatz, 447 U.S. 667, 674 (1980). A de novo determination

pursuant to 28 U.S.C. § 636(b) “requires the district court to consider relevant evidence of record

and not merely review the magistrate judge’s recommendation.” In re Griego, 64 F.3d 580, 584

(10th Cir. 1995). Although a district court must make a de novo determination of objections to

recommendations under 28 U.S.C. § 636(b)(1), the district court is not precluded from relying on

the magistrate judge’s proposed findings and recommendations. See Raddatz, 447 U.S. at 676

(“[I]n providing for a ‘de novo determination’ rather than de novo hearing, Congress intended to

permit whatever reliance a district judge, in the exercise of sound judicial discretion, chose to place

on a magistrate’s proposed findings and recommendations.”) (quoting 28 U.S.C. § 636(b)).

       The Court will generally not review a proposed finding de novo where no party objects to

it; instead, the Court will adopt the proposed finding unless it is “clearly erroneous, arbitrary,



                                                  2
obviously contrary to law, or an abuse of discretion.” Moody v. Dollar Tree Store No. 2967, 402

F. Supp. 3d 1103, 1108–09 (D.N.M. 2019) (ellipses, brackets, and quotation omitted). This review,

which is deferential to the magistrate judge’s work in the absence of objections, nonetheless

provides some oversight in the interests of justice.

       Pursuant to 28 U.S.C. § 2255, a federal prisoner who

       claim[s] the right to be released upon the ground that the sentence was imposed in
       violation of the Constitution or laws of the United States, or that the court was
       without jurisdiction to impose such sentence, or that the sentence was in excess of
       the maximum authorized by law, or is otherwise subject to collateral attack, may
       move the court which imposed the sentence to vacate, set aside or correct the
       sentence.

28 U.S.C. § 2255(a).

       Relief under Section 2255 is available only if “the claimed error constituted a fundamental

defect which inherently results in a complete miscarriage of justice.” United States v. Addonizio,

442 U.S. 178, 185 (1979) (internal quotation marks and citation omitted) (superseded by statute

on other grounds). Courts must presume “that the proceedings leading to [a] conviction were

correct”; the burden is on the movant to demonstrate otherwise. Klein v. United States, 880 F.2d

250, 253 (10th Cir. 1989) (citing United States v. Morgan, 346 U.S. 502, 512 (1954)). Section

2255 requires district courts to hold an evidentiary hearing on a prisoner’s motion “[u]nless the

motion and the files and records of the case conclusively show that the prisoner is entitled to no

relief.” 28 U.S.C. § 2255(b).

       The Court has considered Mr. Maley’s Section 2255 Motion, the Government’s Motion to

Strike, the PFRD, and Mr. Maley’s Objections in light of the foregoing standards and its review

of the record. On these bases, and as explained below, the Court finds that Mr. Maley’s Objections

should be overruled, Judge Khalsa’s PFRD should be adopted, Mr. Maley’s Section 2255 Motion

should be denied, and the Government’s Motion to Strike should be denied as moot.



                                                 3
II.     Procedural and Factual Background

        Mr. Maley filed his pro se Section 2255 Motion on December 13, 2017. (Doc. 290.) In it,

he claims that his counsel in the underlying criminal case were ineffective for failing to seek

suppression of the evidence obtained as a result of officers’ entry into, and subsequent seizure and

search of, his travel trailer. (Id. at 13–21.) The Government responded in opposition to Mr. Maley’s

Section 2255 Motion on March 6, 2018 (Doc. 298); Mr. Maley filed a pro se reply on May 7, 2018

(Doc. 309); with leave, the Government filed a surreply on June 1, 2018 (Doc. 315); and Mr. Maley

filed a pro se surresponse on June 25, 2018 (Doc. 326). On July 23, 2018, the Government filed

its motion to strike Mr. Maley’s surresponse. (Doc. 329.)

        The Court appointed Todd Coberly to represent Mr. Maley on December 10, 2018 (Doc.

342), and ordered supplemental briefing on December 11, 2018 (Doc. 343). Mr. Maley filed a

supplemental brief on March 11, 2019 (Doc. 350); the Government filed a supplemental response

on May 1, 2019 (Doc. 357); and Mr. Maley filed a supplemental reply on May 13, 2019 (Doc.

359).

        On June 17, 2019, Judge Khalsa scheduled an evidentiary hearing for August 29, 2019,

which was later continued to October 4, 2019 at the Government’s request. (Docs. 364; 370; 371.)

However, on September 23, 2019, the parties filed a Notice of Stipulation regarding whether the

firearms admitted into evidence at Mr. Maley’s criminal trial were in plain view when officers

entered Mr. Maley’s trailer. (Doc. 376.) In the notice the parties stated that, given the stipulated

facts, they did not believe that the evidentiary hearing scheduled for October 4, 2019, would be

necessary. (Id. at 1.) Accordingly, Judge Khalsa vacated the hearing. (Doc. 377.)

        Neither party has objected to the PFRD’s procedural history of this case, the underlying

criminal case, or the related criminal case in the District of Arizona (Doc. 380 at 1–6); likewise,




                                                 4
neither party has objected to the PFRD’s detailed “Summary of Record Evidence Relevant to Mr.

Maley’s Section 2255 Motion.” 1 (Id. at 6–19; see generally Doc. 383.) The Court has reviewed

the procedural history and summary of record evidence and finds that they are not clearly

erroneous, arbitrary, obviously contrary to law, or an abuse of discretion. One Parcel of Real Prop.,

73 F.3d at 1060; Moody, 402 F. Supp. 3d at 1108–09. The Court will therefore adopt them, will

assume the reader’s familiarity with them, and will not restate their contents here except to

highlight facts particularly relevant to the Court’s analysis.

         In his Section 2255 Motion, Mr. Maley argues that his attorneys in the underlying criminal

case were ineffective because they failed to seek suppression of the evidence obtained as a result

of officers’ initial entry into, and subsequent seizure and search of, his travel trailer parked at 1920

West Gardner Lane in Tucson, Arizona, on November 17, 2013. (Docs. 290 at 13–21; 309 at 1–

16.) According to Mr. Maley, a motion to suppress would have been meritorious and would have

led to the exclusion at trial of all evidence obtained as a result of the officers’ unlawful actions.

(Id.) Mr. Maley further argues that the verdict against him would have been different had this

evidence been excluded. (Id.)

         In her PFRD, Judge Khalsa proposed to find that a motion to suppress evidence obtained

as a result of officers’ initial entry into Mr. Maley’s trailer would have lacked merit, because

officers had a valid warrant for Mr. Maley’s arrest and reason to believe he resided and would be

found within the trailer when they entered it. (Doc. 380 at 21–36); see Payton v. New York, 445


1
 In his Objections, Mr. Maley does add two factual details not included in the PFRD. First, he asserts that the front
door of the double-wide trailer parked on the same property as his trailer was open on the morning of November 17,
2013. (Doc. 383 at 5.) This detail appears to have been disputed, with FBI Agent Bryan Acee testifying that the door
was open but Mr. Maley’s son Tyler testifying that it was “bumped shut.” Compare, e.g., United States v. Maley, Cr.
No. 14-00637 FRZ-LAB (Doc. 61 at 34, 81) (D. Ariz.) with id. (Doc. 76 at 97–98). Second, Mr. Maley points out
Agent Acee’s stated expectation that Mr. Maley and his wife Denise would be present on the property that morning.
(Doc. 383 at 5); see, e.g., Maley, Cr. No. 14-00637 FRZ-LAB (Doc. 61 at 35–36, 73–74). For the reasons described
below, the Court finds these additional details immaterial to the resolution of Mr. Maley’s Section 2255 Motion and
Objections.


                                                         5
U.S. 573, 603 (1980) (“[F]or Fourth Amendment purposes, an arrest warrant founded on probable

cause implicitly carries with it the limited authority to enter a dwelling in which the suspect lives

when there is reason to believe the suspect is within.”). Thus, she reasoned, the initial entry was

lawful and the incriminating items officers observed in plain view while searching the trailer for

Mr. Maley were not subject to suppression. (Doc. 380 at 34–36.)

       The magistrate judge further proposed to find that, although officers’ subsequent seizure

and search of the travel trailer were unlawful, there is no reasonable probability that the verdict

against Mr. Maley would have been different had the evidence obtained as a result of the unlawful

conduct been suppressed. (Id. at 36–45.) She reasoned that suppression of the evidence in question

would not have changed the jury’s guilty verdict on the charge that Mr. Maley, a felon, illegally

possessed a firearm. (Id.) In particular, Judge Khalsa noted that one of the items officers lawfully

observed in plain view upon first entering Mr. Maley’s trailer was a Mossberg 12-gauge shotgun

admitted into evidence at trial; and, this firearm and admissible witness testimony about it were

sufficient to support the jury’s guilty verdict on the felon-in-possession charge. (Id.) The

magistrate judge proposed to find that the admission into evidence of eight other firearms officers

found during their subsequent unlawful search of the trailer did not prejudice Mr. Maley at trial or

sentencing. (Id.)

       Mr. Maley objects to the PFRD on two grounds. First, he claims that the magistrate judge

erred in proposing to find that a motion to suppress evidence obtained as a result of officers’ initial

entry into his travel trailer would have lacked merit because the entry was consistent with the

Fourth Amendment. (Doc. 383 at 3–7.) More specifically, Mr. Maley argues that officers lacked

sufficient reason to believe he would be found within the trailer when they entered it to execute

the warrant for his arrest on November 17, 2013. (Id.) See also Payton, 445 U.S. at 603.




                                                  6
        Second, Mr. Maley claims that the magistrate judge erred in concluding that his counsel’s

failure to file a motion to suppress caused him no prejudice. (Id. at 7-9.) Mr. Maley concedes that

Judge Khalsa’s “conclusion that Mr. Maley suffered no prejudice stems mostly from her

determination that the officers’ initial entry into Mr. Maley’s residence was lawful.” (Id. at 7.)

However, because he disagrees that the initial entry was lawful, he also disagrees that his counsel’s

failure to file a suppression motion caused him no prejudice. (Id.) In particular, Mr. Maley

contends that the shotgun officers initially observed in plain view, as well as the eight other

firearms they found later, should have been suppressed; and, if they had been, “the government

would not have had sufficient evidence to convict Mr. Maley of being a felon in possession of a

firearm.” (Id.) Mr. Maley additionally argues that his counsel’s failure to file a suppression motion

prejudiced him because, even though his sentence “most likely would remain the same without the

felon in possession conviction,” the fact of this conviction “has continuing collateral

consequences,” and “he may also seek recovery of a special assessment the court imposed on him

as a result of” it. (Id. at 8 (brackets omitted).)

III.    Analysis

        A.      Standards Governing Ineffective Assistance of Counsel Claims

        The Sixth Amendment to the United States Constitution guarantees persons accused of a

crime the right to the effective assistance of counsel. Strickland v. Washington, 466 U.S. 668, 685–

86 (1984). To succeed on a claim of ineffective assistance of counsel under the Sixth Amendment,

a defendant must demonstrate both that: (1) counsel’s representation fell below an objective

standard of reasonableness; and, (2) the deficient performance prejudiced the defense. Id. at 687–

88, 691–92; Kimmelman v. Morrison, 477 U.S. 365, 375 (1986). In other words, a defendant

alleging ineffective assistance of counsel must show both “incompetence and prejudice.”




                                                     7
Kimmelman, 477 U.S. at 381. “Courts are free to address these two prongs in any order, and failure

under either is dispositive.” United States v. Barrett, 797 F.3d 1207, 1214 (10th Cir. 2015).

        Regarding the first Strickland prong,

        [a] fair assessment of attorney performance requires that every effort be made to
        eliminate the distorting effects of hindsight, to reconstruct the circumstances of
        counsel’s challenged conduct, and to evaluate the conduct from counsel’s
        perspective at the time.

Strickland, 466 U.S. at 689. Judicial review of counsel’s performance is “highly deferential,” Byrd

v. Workman, 645 F.3d 1159, 1168 (10th Cir. 2011), and a defendant must overcome the strong

presumption that his counsel rendered adequate assistance and “made all significant decisions in

the exercise of reasonable professional judgment.” Strickland, 466 U.S. at 690. “[S]trategic choices

made after thorough investigation of law and facts relevant to plausible options are virtually

unchallengeable.” Id.

        To demonstrate that counsel’s failure to file a motion to suppress evidence caused him

prejudice under Strickland’s second prong, “the defendant must . . . prove that his Fourth

Amendment claim is meritorious and that there is a reasonable probability that the verdict would

have been different absent the excludable evidence.” Kimmelman, 477 U.S. at 375.

        Although a meritorious Fourth Amendment issue is necessary to the success of a
        Sixth Amendment claim like respondent’s, a good Fourth Amendment claim alone
        will not earn a prisoner federal habeas relief. Only those habeas petitioners who can
        prove under Strickland that they have been denied a fair trial by the gross
        incompetence of their attorneys will be granted the writ and will be entitled to retrial
        without the challenged evidence.

Id. at 382.

        B.     Whether Officers’ Initial Entry into Mr. Maley’s Trailer was Lawful

        In his Objections, Mr. Maley first argues that Judge Khalsa erred in proposing to find that

the officers’ initial entry into his travel trailer was consistent with the Fourth Amendment pursuant




                                                   8
to Payton, 445 U.S. at 603, and a motion to suppress evidence obtained as a result of the entry

would therefore have lacked merit. (Doc. 383 at 3–7.) In Payton, the United States Supreme Court

held that, under the Fourth Amendment, “an arrest warrant founded on probable cause implicitly

carries with it the limited authority to enter a dwelling in which the suspect lives when there is

reason to believe the suspect is within.” 445 U.S. at 603. As discussed at some length in the PFRD,

however, there is “a circuit split as to the showing necessary to satisfy Payton’s ‘reason to believe’

standard, with some courts equating reason to believe to probable cause and others holding that

reason to believe is a lesser standard.” United States v. Bohannon, 824 F.3d 242, 253 (2d Cir.

2016).

         The appellate courts for the Second, Tenth, and District of Columbia Circuits have

concluded that Payton’s “reason to believe” standard refers to something less than probable cause.

Id. (citing United States v. Thomas, 429 F.3d 282, 286 (D.C. Cir. 2005), reh’g in part on other

grounds, 179 F. App’x 60 (D.C. Cir. 2006); Valdez v. McPheters, 172 F.3d 1220, 1227 n.5 (10th

Cir. 1999); United States v. Lauter, 57 F.3d 212, 215 (2d Cir. 1995)). “The logic behind these

decisions is simple enough: the Supreme Court in Payton used a phrase other than ‘probable cause’

because it meant something other than ‘probable cause.’” United States v. Denson, 775 F.3d 1214,

1217 (10th Cir. 2014) (Gorsuch, J.) (internal quotation marks and citation omitted).

         The appellate courts for the Third, Fifth, and Ninth Circuits, in contrast, “have construed

Payton’s reasonable-belief standard as equivalent to probable clause.” Bohannon, 824 F.3d at 254

(citing United States v. Vasquez-Algarin, 821 F.3d 467, 480 (3d Cir. 2016); United States v.

Barrera, 464 F.3d 496, 501 & n.5 (5th Cir. 2006); United States v. Gorman, 314 F.3d 1105, 1114–




                                                  9
15 (9th Cir. 2002)). 2 Notably, in Denson, the Tenth Circuit suggested that reason might exist to

“reconsider” its determination that Payton’s “reason to believe” standard refers to something less

than probable cause in light of the circuit split and the fact that “the Supreme Court itself has

sometimes seemed to employ the term ‘reasonable ground for belief’ as part of the very definition

of ‘probable cause.’” Denson, 775 F.3d at 1217. However, the court declined to decide the question

in that case because “nothing turn[ed] on its answer. Even if the officers needed probable cause to

think [the defendant] was inside the home at the time of their entry, they had it.” Id.

         Whether the Court should apply Ninth or Tenth Circuit law to assess the merits of the

suppression motion Mr. Maley claims his counsel should have filed is unclear. In general, this

Court must follow Tenth Circuit law. United States v. Spedalieri, 910 F.2d 707, 709 n.2 (10th Cir.

1990); New Mexico v. Dep't of Interior, 269 F. Supp. 3d 1145, 1152 (D.N.M. 2014); Gonzales v.

Passino, 222 F. Supp. 2d 1277, 1281 (D.N.M. 2002). However, several district courts have held

that where, as here, a court in one circuit is considering the propriety of officers’ actions in another

circuit, the court should apply the law of the circuit where the officers’ challenged conduct

occurred, i.e., the “lex loci.” See, e.g., United States v. Kennedy, No. CRIM. 13-240, 2014 WL

6090409, at *5 (W.D. Pa. Nov. 13, 2014); United States v. Gates, No. CRIM. 08-42-P-H, 2008

WL 5382285, at *7 (D. Me. Dec. 19, 2008), aff’d, 709 F.3d 58 (1st Cir. 2013); United States v.

Barragan, 589 F. Supp. 2d 1012, 1015–16 (S.D. Ind. 2008); United States v. Ozuna, 129 F. Supp.


2 The First, Sixth, Seventh, and Eleventh Circuits have not, to date, ruled conclusively on this question. Bohannon,
824 F.3d at 254 (citing United States v. Hamilton, 819 F.3d 503, 506 n.5 (1st Cir. 2016) (assuming without deciding
that “reasonable belief is a lesser standard than probable cause” and concluding that evidence satisfied probable-cause
standard); United States v. Jackson, 576 F.3d 465, 469 (7th Cir. 2009) (declining to “decide whether reasonable belief
requires probable cause or something less” because “police had enough evidence to easily satisfy a probable cause
standard”) (internal quotation marks and citation omitted); United States v. Hardin, 539 F.3d 404, 416 & n.6 (6th Cir.
2008) (declining to decide whether “lesser reasonable-belief standard applies” because officers’ belief did not satisfy
even that lower standard, but stating in dicta that probable cause is correct standard); United States v. Magluta, 44
F.3d 1530, 1535 (11th Cir. 1995) (“[I]t is difficult to define the Payton ‘reason to believe’ standard, or to compare the
quantum of proof the standard requires with the proof that probable cause requires.”)).



                                                          10
2d 1345, 1354 (S.D. Fla. 2001), aff’d, 48 F. App'x 739 (11th Cir. 2002); United States v. Longo,

70 F. Supp. 2d 225, 261 (W.D.N.Y. 1999); United States v. Gerena, 667 F. Supp. 911, 914–24 (D.

Conn. 1987). In choosing to follow this approach, courts have generally reasoned that officers

should be able to rely on their understanding of the law as their circuit has interpreted it. Kennedy,

2014 WL 6090409 at *5; Gates, 2008 WL 5382285 at *7; Ozuna, 129 F. Supp. 2d at 1354; Gerena,

667 F. Supp. at 918.

       In this case, the officers’ challenged conduct occurred in Arizona, which would seem to

indicate that the Court should apply Ninth Circuit law to assess its propriety. However, about half

of the officers who engaged in the challenged conduct were employed in New Mexico, see, e.g.,

Maley, Cr. No. 14-00637 FRZ-LAB (Doc. 61 at 29–30, 64–65, 67–70); the arrest warrant the

officers were trying to execute was issued by this Court in New Mexico (Doc. 5); and the

investigation leading to the arrest warrant’s issuance occurred in New Mexico. (See generally

Docs. 163–65; 167.) These circumstances make it more difficult to ascertain which law should

apply. Arguably, New Mexico officers trying to execute a New Mexico warrant arising out of a

New Mexico investigation should have been able to rely on their understanding of the law as the

Tenth Circuit has interpreted it.

       The magistrate judge found it unnecessary to decide whether Ninth or Tenth Circuit law

applies because she determined that there was no constitutional violation even under the Ninth

Circuit’s more demanding precedent. (Doc. 380 at 25.) In his Objections, Mr. Maley likewise

asserts that “it is unnecessary to wade into the issue of whether Ninth or Tenth Circuit law applies,”

but nevertheless objects to the magistrate judge’s conclusion that the officers’ initial entry into Mr.

Maley’s trailer was lawful under either circuit’s interpretation of Payton. (Doc. 383 at 3.) In

deciding this issue de novo, the Court has carefully reviewed the record, the relevant law, and the




                                                  11
parties’ submissions, including Mr. Maley’s Objections. For the following reasons, the Court

agrees with the magistrate judge that it need not decide whether to apply Ninth or Tenth Circuit

law in this case, because officers had probable cause to believe that Mr. Maley would be found

within his travel trailer when they entered it on November 17, 2013, thereby satisfying either

circuit’s precedent.

       As the Supreme Court has observed,

       [p]robable cause is a fluid concept—turning on the assessment of probabilities in
       particular factual contexts—not readily, or even usefully, reduced to a neat set of
       legal rules. The probable-cause standard is incapable of precise definition or
       quantification into percentages because it deals with probabilities and depends on
       the totality of the circumstances.

Maryland v. Pringle, 540 U.S. 366, 370–71 (2003) (internal quotation marks and citations

omitted). Notwithstanding the standard’s highly fact-dependent nature, controlling precedent does

provide some guidance regarding its requirements. “Probable cause is not a high bar.” District of

Columbia v. Wesby, — U.S. —, 138 S. Ct. 577, 586 (2018) (internal quotation marks and citation

omitted). It

       doesn't require proof that something is more likely true than false. It requires only
       a “fair probability,” a standard understood to mean something more than a “bare
       suspicion” but less than a preponderance of the evidence at hand. When assessing
       whether the government meets the probable cause standard we look to the “totality
       of the circumstances.”

Denson, 775 F.3d at 1217 (quoting United States v. Ludwig, 641 F.3d 1243, 1252 & n.5 (10th Cir.

2011) and Illinois v. Gates, 462 U.S. 213, 238 (1983)). Thus, courts interpreting Payton to require

probable cause have asked whether officers’ information established a fair probability under the

totality of the circumstances that the arrestee was residing at and present within a dwelling when

the officers entered it to execute a valid arrest warrant. Id.; United States v. Garibay, 334 F. App’x

91, 92 (9th Cir. 2009); United States v. Godbey, 208 F. App’x 567, 568 (9th Cir. 2006).




                                                 12
       Whether equivalent to probable cause or not, Payton’s “reason to believe” standard is

“common-sense” and fact-specific. United States v. Diaz, 491 F.3d 1074, 1078 (9th Cir. 2007);

Anderson v. Campbell, 104 F.3d 367, at *3 (10th Cir. 1996). As such, it would be impossible to

list every consideration that might affect its application. However, considerations the Ninth and

Tenth Circuits have recognized include: the presence of a vehicle at the residence, United States

v. Thompson, 402 F. App’x 378, 385–86 (10th Cir. 2010); Valdez, 172 F.3d at 1226; United States

v. Morehead, 959 F.2d 1489, 1496, on reh'g sub nom. United States v. Hill, 971 F.2d 1461 (10th

Cir. 1992); United States v. Litteral, 910 F.2d 547, 554 (9th Cir. 1990); the time of day and the

day of the week, Denson, 775 F.3d at 1217; Godbey, 208 F. App’x at 568; Thompson, 402 F. App’x

at 386; Diaz, 491 F.3d at 1078; Valdez, 172 F.3d at 1226; the words and conduct of other persons

at the residence, Thompson, 402 F. App’x at 386; the use of lights or other electrical devices at the

residence, Denson, 775 F.3d at 1217–18; Valdez, 172 F.3d at 1226; the circumstances of the

suspect’s employment, Denson, 775 F.3d at 1217; Diaz, 491 F.3d at 1078; Valdez, 172 F.3d at

1226; and an absence of evidence that the suspect is elsewhere. Denson, 775 F.3d at 1217; Valdez,

172 F.3d at 1226.

       Critically, “a probable cause determination can be supported entirely by circumstantial

evidence.” Diaz, 491 F.3d at 1078. Thus, in both the Ninth and Tenth Circuits, officers may have

reason to believe that an arrestee is present within a residence even though he has not actually been

seen there. See, e.g., id. (officers had probable cause to believe defendant was in his house even

though there were “some signs that [he] might be gone” and “[a]gents did not see [him] on his

property”); United States v. Gay, 240 F.3d 1222, 1227 (10th Cir. 2001) (“[O]fficers are not

required to actually view the suspect on the premises” and “may take into account the fact that a




                                                 13
person involved in criminal activity may be attempting to conceal his whereabouts.”) (citing

Valdez, 172 F.3d at 1226).

         In this case, following a de novo review of the record, the Court is convinced that the

information known to officers when they entered Mr. Maley’s travel trailer on November 17, 2013,

established a fair probability that Mr. Maley resided and would be found within the trailer at that

time. 3 Officers had robust evidence that Mr. Maley resided in the white, blue-striped fifth-wheel

travel trailer at issue. (See Doc. 163 at 38); Maley, Cr. No. 14-00637 FRZ-LAB (Doc. 61 at 11-

13). They saw him inside the trailer during an undercover drug buy on August 1, 2013 and outside

it cleaning a bicycle the next morning. (Doc. 163 at 39, 44); Maley, Cr. No. 14-00637 FRZ-LAB

(Doc. 61 at 14-15, 17). Later in August 2013, they acquired a bill of sale documenting his purchase

of the trailer and confirmed that he and his then-girlfriend, Sarah Stonestreet, were renting the

space where it was located at that time. Maley, Cr. No. 14-00637 FRZ-LAB (Doc. 61 at 11, 18-

20, 22). Between September 2013 and November 17, 2013, officers learned that Mr. Maley had

listed 1920 West Gardner Lane—the Tucson address to which his trailer had by then been

moved—as his address on his Arizona driver’s license or identification card and on his vehicle

registrations. (Id. at 27–28.) They also learned that his wife Denise lived at the same address. (Id.

at 73–74.) In short, officers had ample reason to believe Mr. Maley was residing in the trailer in

November 2013.

         In addition, the Court finds that the totality of the circumstances known to officers when

they entered Mr. Maley’s trailer on November 17, 2013, established a fair probability that they


3
  In neither his Section 2255 Motion nor his Objections does Mr. Maley dispute that officers had probable cause to
believe he resided in the trailer on the morning of November 17, 2013. (See generally Docs. 290; 309; 350; 359.)
Rather, he disputes that officers had probable cause to believe he would be found within the trailer at that time. (Docs.
290 at 15; 309 at 6-8; 350 at 4-5; 359 at 2.) However, the factors relevant to these two issues overlap somewhat and
the Court will therefore address them both.



                                                          14
would find him within it at that time. First, officers entered the trailer at 9:00 a.m. on a Sunday, a

time and day when people are generally, if not at church, then at home. (Id. at 30, 67, 69–70.)

Second, officers knew that Mr. Maley had not had legitimate employment since 2007, making it

less likely that he would be working away from home that morning. (Id. at 22–23.) Third, there

were three vehicles parked by Mr. Maley’s trailer when officers arrived, including the black Dodge

1500 Ram pickup truck previously seen parked by his trailer in Las Cruces on several occasions. 4

(Id. at 13, 16–18, 31, 33, 49; Doc. 76 at 90–91). These vehicles had changed positions in the days

leading up to November 17, 2013, indicating that someone was driving them. Maley, Cr. No. 14-

00637 FRZ-LAB (Doc. 76 at 73.) Fourth, the trailer’s set-up showed that it was in active use as a

residence: it was on blocks; its stairs, awnings, and slide-outs were extended; and it was connected

to power, water, and a septic system. (Id. at 64, 68–70; Doc. 61 at 32–33.)

         Fifth, there was a substantial likelihood that Mr. Maley knew officers were looking for him

and was avoiding them. He had moved away from Las Cruces in September 2013 and left no

forwarding address. Maley, Cr. No. 14-00637 FRZ-LAB (Doc. 61 at 26–27). Several people

associated with the criminal investigation implicating him were arrested in a “takedown” on

November 14, 2013. (Id.) The trailer’s blinds were drawn and a surveillance camera pointed at its

entrance. (Doc. 61 at 52, 131; Doc. 76 at 43–44, 69–70). Mr. Maley’s probable awareness of his

fugitive status “too made it incrementally more likely that he would be holed up at home rather

than out and about.” Denson, 775 F.3d at 1217.

         Sixth, by shouting a warning about the presence of law enforcement when officers first

arrived at 1920 West Gardner Lane, Mr. Maley’s sons clearly communicated their belief that


4
 In addition to the black pickup truck, a silver Range Rover and a green Silverado were parked on the property. Maley,
Cr. No. 14-00637 FRZ-LAB (Docs. 61 at 31, 33, 49; 76 at 90–91). Notably, the black pickup truck was equipped with
a towing package, suggesting that it was the vehicle used to tow Mr. Maley’s trailer from Las Cruces to Tucson in
September 2013. Maley, Cr. No. 14-00637 FRZ-LAB (Doc. 61 at 32).


                                                         15
another person was concealed on the property that morning. Maley, Cr. No. 14-00637 FRZ-LAB

(Docs. 61 at 34, 36, 81; 76 at 21, 35–37). And finally, on the morning of November 17, 2013,

officers lacked information that Mr. Maley was somewhere other than his residence. 5 “[I]n

isolation none of these facts may mean much. Even together they hardly prove [Mr. Maley was]

at home. But in combination . . . they are enough to establish probable cause (a fair probability)

for such a conclusion.” Denson, 775 F.3d at 1218.

        According to Mr. Maley, the foregoing facts and circumstances, except for the warning

shouted by Mr. Maley’s sons, are inadequate because they are “generic.” (Doc. 383 at 4–5.) The

Court disagrees. Initially, several of these facts are specific to Mr. Maley, including his extended

unemployment, the presence of the black pickup truck previously associated with him, and his

likely knowledge that officers were seeking to arrest him. Moreover, Mr. Maley fails to point to

any caselaw holding that “generic” facts cannot contribute to probable cause under Payton, and

the Court has found none. On the contrary, many of the factors on which courts have relied to find

probable cause under Payton are generic, circumstantial, or both, e.g., the time of day, the day of

the week, the use of lights or other electrical devices, and the absence of evidence that the suspect

is elsewhere. Denson, 775 F.3d at 1217–18; Godbey, 208 F. App’x at 568; Thompson, 402 F.

App’x at 386; Diaz, 491 F.3d at 1078; Valdez, 172 F.3d at 1226.

        Mr. Maley also downplays the significance of the undeniably specific evidence that one of

Mr. Maley’s sons shouted a warning to someone else on the property when officers first arrived.

(Doc. 383 at 5.) Mr. Maley makes much of the fact that the warning was shouted “toward the

double-wide” trailer associated with Mrs. Maley, and not toward Mr. Maley’s travel trailer. (Id.)


5
 On November 18, 2013, officers learned that the olive-green Land Rover they had previously seen Ms. Stonestreet
driving was photographed at a checkpoint between Las Cruces and Albuquerque on November 15, 2013. Maley, Cr.
No. 14-00637 FRZ-LAB (Docs. 61 at 18–22; 76 at 10-12). However, they did not have this information when they
entered Mr. Maley’s trailer on November 17, 2013. (Id.)


                                                      16
There are at least three problems with Mr. Maley’s argument that this vitiates probable cause. First,

it is absurd for Mr. Maley to argue that he had no connection to the double-wide when his wife

lived in it and it was parked at the same address as his travel trailer. Second, officers protectively

swept the double-wide and found no one inside before they proceeded to enter Mr. Maley’s trailer.

Maley, Cr. No. 14-00637 FRZ-LAB (Docs. 61 at 36-38; 76 at 21–23). In other words, they

reasonably eliminated the double-wide as the most likely location of the warning’s intended

recipient and only then moved on to Mr. Maley’s trailer as the next most likely location. Finally,

the warning’s substance supports the officers’ belief that Mr. Maley was its intended recipient,

because officers had reason to suspect Mr. Maley would want to be alerted to the presence of law

enforcement but lacked similar information about Mrs. Maley.

       In his Objections, Mr. Maley devotes some time to discussing other cases in which courts

have decided whether officers had sufficient reason to believe a suspect would be found within his

residence under Payton. (Doc. 383 at 5–6.) In so doing, he tries to analogize his case to two

decisions in which the court found that officers lacked sufficient reason to believe the arrestee was

at home, i.e., United States v. Chavez, 561 F. App’x 730, 733 (10th Cir. 2014), and United States

v. Kratzer, 10 F. App’x 784, 787 (10th Cir. 2001). (Doc. 383 at 6.) Mr. Maley points out that in

Chavez, as in this case, “officers relied on the time of day and the presence of a vehicle at the

suspect’s residence” to satisfy Payton’s reason-to-believe standard. (Id.) However, he fails to add

that, unlike the officers in this case, the officers in Chavez had no information suggesting that the

vehicle in question belonged to the suspect and no information about his schedule or lack thereof.

561 F. App’x at 733.

       In Kratzer, in turn, officers had information that the defendant, who was on supervised

release, had a drug counseling appointment at 5:30 p.m., was not working until 8:00 p.m., and




                                                 17
“would probably be driving a small Ford sedan.” 10 F. App’x at 786–87. At 2:00 p.m., officers

went to the defendant’s home, which had an attached two-car garage and “some outbuildings

including a detached shed” on the “periphery.” Id. at 786. One of the garage doors was ajar,

through which officers could see that no cars were parked inside. Id. The only vehicle on the

premises was a 1978 Chevy pickup truck located in the detached shed. Id. at 786-87. A door

leading from the garage to the home was closed but unlocked; all of the remaining doors were

closed and locked. Id. One officer “testified that the way the sun was reflecting on the windows, it

was difficult to see in the house,” but “he briefly saw a movement of what appeared to be a person,”

though “he could not in any way describe the person he thought he saw.” Id. (quotation marks

omitted).

         There is no suggestion that the defendant in Kratzer knew there was a warrant for his arrest

or was trying to avoid law enforcement officers. See generally id. As a result, the facts that no

lights or sounds came from inside the residence and no one answered officers’ knock-and-

announce had greater significance in Kratzer than they do in this case, where Mr. Maley most

likely knew that officers were trying to arrest him and had taken steps to avoid them. 6 Id. at 787.

Further, in Kratzer, “there were no vehicles parked in the garage, on the drive, or in front of the

home,” only “an old Chevy truck located in the detached shed, several yards away from the house.”

Id. Notably absent was any car resembling the small Ford sedan officers had been told the

defendant would probably be driving. Id. In contrast, in this case, there were three vehicles parked

by the trailers at 1920 West Gardner Lane, including the black pickup truck previously associated

with Mr. Maley in Las Cruces. And, in Kratzer, though one officer thought he saw movement in



6
 Agent Acee testified that, in his experience, it is “not unusual” to hearing silence in a residence when executing an
arrest warrant for a fugitive, because sometimes fugitives hide and remain still and quiet. Maley, Cr. No. 14-00637
FRZ-LAB (Doc. 61 at 132).


                                                         18
the house, his testimony appears to have been equivocal on this point, whereas in this case the

shouted warning of Mr. Maley’s sons plainly communicated their belief that another person was

somewhere on the property. Id. Thus, the Court concludes that Mr. Maley’s case is not sufficiently

analogous to either Chavez or Kratzer to support the result he seeks.

         Mr. Maley also tries to distinguish his case from three decisions finding that officers did

have sufficient reason to believe the arrestee would be found within his residence when they

entered it to execute an arrest warrant, i.e., Denson, Gay, and Diaz. (Doc. 383 at 5–6.) According

to Mr. Maley, Denson is distinguishable because officers in that case observed the electric meter

attached to the defendant’s residence “going faster than normal,” 775 F.3d at 1217–18, whereas in

this case there was no evidence that someone was using electrical devices inside Mr. Maley’s

trailer. (Doc. 383 at 5.) That much is true; however, in this case, officers relied on other facts not

present in Denson to establish probable cause to believe that Mr. Maley was at home. As in

Denson, officers in this case had sturdy evidence that Mr. Maley resided at the residence in

question and knew that he was likely to be at home on the day and at the time of entry and appeared

to be trying to conceal his whereabouts. Denson, 775 F.3d at 1217–18. However, in Denson, there

is no indication that any vehicles were parked outside the home, whereas in this case, again, there

were three vehicles parked at 1920 West Gardner Lane, including one previously associated with

Mr. Maley. And in Denson, no one’s conduct suggested the presence of someone concealed on the

property, whereas in this case, Mr. Maley’s sons’ shouted warning certainly did. 7 The facts on




7
  The Court notes that in Denson, officers also relied on a Doppler radar device that “registered someone’s presence”
inside the defendant’s residence and “fresh footprints in the snow” around the residence to justify their entry. 775 F.3d
at 1218. However, the Tenth Circuit expressly disavowed any reliance on this information in finding that officers had
probable cause to believe the defendant was at home, due to the constitutionally questionable manner in which the
information was obtained. Id.



                                                          19
which officers relied to establish probable cause in this case are thus at least as strong as the facts

on which the officers in Denson relied.

        In comparing his case to Gay, Mr. Maley compares apples to oranges, because the operative

facts in that case are simply very different from the operative facts in this one. 8 To demonstrate

probable cause in Gay, officers relied on the particularized information of a confidential informant

and a “thud” inside the defendant’s house immediately after they knocked and announced. 240

F.3d at 1225. Because it is so factually distinct, Gay provides little guidance regarding whether

officers in this case had probable cause to believe Mr. Maley was at home.

        Finally, Mr. Maley argues that “[n]one of [the] types of objectively concrete facts” present

in Diaz are present in this case. (Doc. 383 at 6.) Mr. Maley is mistaken. As in Diaz, 491 F.3d at

1076, officers in this case knew that Mr. Maley was not employed away from home and had

previously observed him at his residence during the day. Like the Diaz defendant, Mr. Maley had

covered his residence’s windows and installed a surveillance camera at its entrance, thereby

“prevent[ing] the agents from safely and unobtrusively observing” its interior. Id. at 1078. Like

the Diaz officers, the officers in this case had reason to believe Mr. Maley was at home even though

he did not promptly answer their knock-and-announce, i.e., he likely knew officers wanted to arrest

him. 9 And in this case, as in Diaz, officers had reason to believe that an unknown person was

concealed on the property. In Diaz, officers saw “two unidentified people standing next to a red

SUV,” which then drove away with one person visible in it. 491 F.3d at 1076. In this case, officers

encountered Mr. Maley’s sons and heard them shout to an unknown person about police being



8The only relevant fact Gay shares with this case is that both the Gay defendant and Mr. Maley were fugitives. 240
F.3d at 1224.

9
 In Diaz, officers had reason to believe the defendant was at home even though he did not promptly answer their
knock-and-announce because on a previous occasion he had taken 45 minutes to answer the door. 491 F.3d at 1076.


                                                        20
present. In addition, at least one factor supporting probable cause in this case was lacking in Diaz.

Specifically, in Diaz, the defendant’s vehicle was not visible, 491 F.3d at 1078, while in this case,

again, officers saw three vehicles parked at 1920 West Gardner Lane, including one previously

associated with Mr. Maley.

       Comparisons between the case at hand and the specific factual circumstances presented in

other cases can of course be illuminating on the question of probable cause. In the Court’s view,

Chavez, Kratzer, Denson, Gay, and Diaz reinforce its determination that officers had probable

cause to believe Mr. Maley was at home when they entered his travel trailer on November 17,

2013. However, because the question must be decided based on the totality of the circumstances,

Denson, 775 F.3d at 1217, and because no two cases are identical, such comparisons cannot be

dispositive. Ultimately, as it must, the Court has considered the totality of the facts and

circumstances of this case and has determined that these particular facts and circumstances are

sufficient to demonstrate probable cause to believe Mr. Maley would be found within his travel

trailer when officers entered it to arrest him on November 17, 2013. The Court will therefore adopt

the magistrate judge’s proposed finding that a motion to suppress evidence obtained as a result of

officers’ initial entry into Mr. Maley’s trailer would have lacked merit because the entry was lawful

under Payton and the Fourth Amendment. Mr. Maley’s objections to the contrary will be

overruled.

       C.      Whether Counsel’s Failure to Seek Suppression was Prejudicial

       In her PFRD, Judge Khalsa concluded that, although the officers’ initial entry into Mr.

Maley’s trailer was lawful, their subsequent seizure and search of the trailer were not, and a motion

to suppress evidence obtained as a result of the latter conduct would therefore have had merit.

(Doc. 380 at 36–40.) However, the Strickland prejudice inquiry does not end there. Rather, to show




                                                 21
prejudice under Strickland and its progeny, Mr. Maley must also demonstrate a reasonable

probability that the verdict against him would have been different had evidence obtained from the

unlawful seizure and search been suppressed. Kimmelman, 477 U.S. at 375; Strickland, 466 U.S.

at 695 (“When a defendant challenges a conviction, the question is whether there is a reasonable

probability that, absent the errors, the factfinder would have had a reasonable doubt respecting

guilt.”). In her PFRD, the magistrate judge found no reasonable probability that the verdict against

Mr. Maley would have been different had the unlawfully obtained evidence at issue been

suppressed. (Doc. 380 at 40–45.) As explained below, notwithstanding Mr. Maley’s objections to

the contrary, the Court agrees.

       In his Objections, Mr. Maley claims that his counsel’s failure to file a motion to suppress

prejudiced him for two reasons. First, he argues that this failure caused him prejudice “because a

motion to suppress all evidence obtained as a result of the officers’ illegal entry into Mr. Maley’s

home would have been meritorious”; and had such a motion been filed, “the government would

not have had any firearms to introduce into evidence” to support the charge that he illegally

possessed a firearm as a felon. (Doc. 383 at 7 (emphasis omitted).) However, the Court has already

determined that a motion to suppress evidence obtained as a result of officers’ initial entry into

Mr. Maley’s trailer would not have been meritorious, which fatally undercuts this argument.

       Second, Mr. Maley argues that the collateral consequences and special assessment fee

associated with his felon-in-possession conviction caused him prejudice even though the

conviction did not increase his sentence. (Doc. 383 at 7–9.) This argument is true as far as it goes

but misses the point. The Court has no quarrel with the proposition that a criminal conviction is

prejudicial even if it does not increase a defendant’s sentence, because it carries negative collateral

consequences and a special assessment fee. See Prost v. Anderson, 636 F.3d 578, 582 n.3 (10th




                                                  22
Cir. 2011); Dhinsa v. Krueger, 917 F.3d 70, 73, 77–78 (2d Cir. 2019). In this case, however, the

fact remains that counsel’s failure to file a motion to suppress was not prejudicial, because there

is no reasonable probability that such a motion would have either changed the jury’s guilty verdict

on the felon-in-possession charge or increased Mr. Maley’s sentence.

        In his Objections, Mr. Maley does not challenge the magistrate judge’s proposed finding

that the Government proved all of the elements of the felon-in-possession charge via the Mossberg

12-gauge shotgun officers saw in plain view upon entering Mr. Maley’s trailer and the testimony

related to this firearm. (See generally Doc. 383.) Mr. Maley likewise does not dispute that, if the

officers’ initial entry into his trailer was lawful, the plain view doctrine would permit the admission

of the shotgun into evidence. (Id.) See also, e.g., Horton v. California, 496 U.S. 128, 136–37

(1990); Harman v. Pollock, 586 F.3d 1254, 1264 (10th Cir. 2009). Thus, Mr. Maley necessarily

concedes that, if the officers’ initial entry into his trailer was lawful, suppression of the eight other

firearms found during officers’ subsequent unlawful search of his trailer would not have changed

the verdict against him on the felon-in-possession charge. 10 Mr. Maley additionally concedes that

suppression of the eight other firearms would not have changed his sentence. 11 (Doc. 383 at 8.)

IV.     Conclusion

        In sum, the record conclusively demonstrates that Mr. Maley cannot satisfy Strickland’s

prejudice prong with respect to his ineffective assistance of counsel claims based on his counsel’s

failure to seek suppression of the evidence obtained as a result of the officers’ initial entry into his



10
   Also, Mr. Maley fails to even mention, much less challenge, the magistrate judge’s proposed finding of no
reasonable probability that the verdict against Mr. Maley would have been different had the documents and
photographs officers found during their unlawful search of his trailer been suppressed. (See generally Doc. 383; see
also Doc. 380 at 43-45.)
11
   Indeed, Mr. Maley concedes that his sentence would have been the same even if the Court had suppressed all of the
firearms admitted into evidence, including the shotgun found in plain view. (Doc. 383 at 8 (“Mr. Maley understands
that his sentence most likely would remain the same without the felon in possession conviction.”).)


                                                        23
travel trailer, because a motion to suppress such evidence would have lacked merit. The record

also conclusively demonstrates that Mr. Maley cannot satisfy Strickland’s prejudice prong with

respect to his ineffective assistance of counsel claims based on his counsel’s failure to seek

suppression of the evidence obtained as a result of officers’ subsequent search and seizure of his

trailer, because there is no reasonable probability that the verdict against him would have been

different had this evidence been suppressed. The Court will therefore deny Mr. Maley’s Sixth

Amendment claims brought on these bases and overrule his Objections to the PFRD. See Barrett,

797 F.3d at 1214 (“[F]ailure under either [Strickland prong] is dispositive.”).

        In addition, the Court has reviewed the portions of the PFRD to which neither party

objected and, as to these portions, “cannot say that the Magistrate Judge’s recommendation is

clearly erroneous, arbitrary, obviously contrary to law, or an abuse of discretion.” Moody, 402 F.

Supp. 3d at 1108–09 (ellipses, brackets, and quotation omitted). The Court will therefore adopt the

PFRD, deny Mr. Maley’s Section 2255 Motion, and deny the Government’s Motion to Strike as

moot.

        THEREFORE,

        IT IS ORDERED:

        1.     Mr. Maley’s Objections to Proposed Findings and Recommended Disposition

(Doc. 383) are OVERRULED;

        2.     The Magistrate Judge’s Proposed Findings and Recommended Disposition (Doc.

380) are ADOPTED;

        3.     Mr. Maley’s Motion Under 28 U.S.C. § 2255 to Vacate, Set Aside, or Correct

Sentence by a Person in Federal Custody (Doc. 290) is DENIED; and,




                                                24
    4.     The Government’s Motion to Strike Response to Surreply (Doc. 329) is DENIED

AS MOOT.

    IT IS SO ORDERED.



                                      ________________________________
                                      ROBERT C. BRACK
                                      SENIOR U.S. DISTRICT JUDGE




                                        25
